NUMBER 13-18-00291-CV

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


CHRISTOPHER M. PROPST AND
STRIDE INVESTMENTS, LLC,                                               Appellants,

                                         v.

GREGORY K. PROPST AND
RIOSTAR SOLUTIONS, INC.,                                               Appellees.


                  On appeal from the 275th District Court
                        of Hidalgo County, Texas.


                                     ORDER

         Before Justices Rodriguez, Contreras, and Benavides
                          Order Per Curiam

       Appellants Christopher M. Propst and Stride Investments, LLC have filed a

 motion for temporary relief in the above cause. They have appealed an order signed

 on June 19, 2018 granting a temporary injunction and seek to stay enforcement of this
order pending appeal. The Court, having examined and fully considered the motion

for temporary relief and the matters on file, is of the opinion that the motion for

temporary relief should be granted at the present time. Accordingly, we order the

temporary injunction of June 19, 2018 to be STAYED pending further order of this

Court. We request that appellees, Gregory K. Propst and Riostar Solutions, Inc., file

a response to the motion for temporary relief within ten days from the date of this order.

       IT IS SO ORDERED.



                                                              PER CURIAM

Delivered and filed the
2nd day of October, 2018.




                                           2